DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 27-33 are presented for examination. Claims 14-26 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sommarstrom (U.S.Pub No.20170050526).
Regarding claim 1, Sommarstrom discloses a system for automatically connecting at least one service line on a truck to a trailer comprising: a receiver on the trailer that is permanently or temporarily affixed thereto, the receiver interconnected with at least one of a pneumatic line and an electrical line (See Fig. 1a; [paragraph 0001, lines 1-3]; paragraph 0092, lines 8-14);

a coupling that is manipulated by an end effector of a robotic manipulator to find and engage the receiver when the trailer is brought into proximity with, or hitched to, the truck (See paragraph 0093, lines 1-5);
 (as it teaches when the terminal tractor backs into the trailer, the robot is arranged to automatically locate the connecting means on the front of the trailer, and then to automatically connect hoses, cables and so on to the connecting means);
 and a processor that, in response to a position of the receiver, moves the manipulator to align and engage the coupling with the receiver so as to complete a circuit between the truck and the trailer (See paragraph 0095, line 1-paragraph 0096 line 6) (as it teaches the robot comprises one or more gripping means arranged to locate and engage with a selectable one of a plurality of connecting means from the terminal tractor corresponding to the identified connecting means of the trailer in order to establish the connection).
Regarding claim 2, Sommarstrom discloses wherein the end effector is mounted on at least one of (a) a framework moving along at least two orthogonal axes and having a rearwardly extending arm, (b) a multi-degree-of-freedom robot arm, and (c) a linear- actuator-driven arm with pivoting joints to allow for concurrent rearward extension and height adjustment (See Figs. 5c, 6, 8; paragraph 0093).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommarstrom (U.S.Pub No.20170050526).
Regarding claims 3-12, Sommarstron discloses the electrical connection on the coupling attached to the truck and trailer (See paragraph 0092) and wherein it is obviously known for the mechanical structure for considering the linear-actuator-driven arm is mounted on a laterally moving base on the truck chassis; a pivoting joint attached to the end effector includes a rotary actuator to maintain a predetermined angle in the coupling; coupling includes an actuated, quick-disconnect-style fitting adapted to selectively and sealingly secure to a connector in the receptacle; wherein the actuated, quick- disconnect-style fitting comprises a magnetic solenoid assembly that selectively and slidably opens and allows closure of the quick-disconnect-style fitting in response, to application of electrical current thereto; a tensioned cable attached to the coupling and a pneumatic line attached to the truck brake system; wherein the brake system comprises at least one of a service brake and an emergency brake; an electrical connection on the coupling attached to the truck electrical system; wherein the receptacle is removably attached to a front face of the trailer by at least one of an interengaging fabric material, fasteners, clamps and magnets; and further comprising a retrofit kit for the trailer defining a Y-connector for at least one of a trailer pneumatic line and a trailer electrical line, the Y-connector connecting to both a conventional service connector and the receiver; wherein the Y-connector is operatively connected to a venting mechanism that selectively allows one of the coupling and the conventional service connector to vent since all such connecting means is to allow movement of the objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Sommarstrom by including all the necessary mechanical structure for better movement of the objects.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sommarstrom (U.S.Pub No.20170050526) in view of Sean Bennett (Modern Diesel Technology: Brakes, Suspension, and Steering).
Regarding claim 13, Sommarstrom discloses all but fail to specifically disclose wherein the conventional service connector comprises a glad hand.  In an analogous art, Sean Bennett discloses components of a tractor air brake system as including glad hands at the end of tractor air (pneumatic) and brake system hoses which are coupled with a pair of glad hands on the trailer (See page 53, right column, paragraph 2, lines 1-2; and page 54, left column, paragraph 4, lines 1-5) it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Sommarstrom with the glad hands of Bennett as the teaching of Bennett is indicative of the ubiquitousness of glad hands used as tractor supply line couplings and it is commonly known for using glad hands in the art for tractor supply hose couplings as taught by Bennett to provide fast method of coupling the tractor and trailer brake circuits.

Allowable Subject Matter

Claims 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the system further comprising: a clamping assembly that selectively overlies an annular seal of a glad hand on the trailer and that sealingly clamps a truck-based pneumatic line connector to the annular seal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Kuker (U.S. Patent No. 8,727,084) discloses at col. 10, lines 39-45, a method of coupling a truck to a trailer may include mounting a take-up reel assembly to the truck and coupling the near ends of the two hoses of supply lines to air supplies of the supply connections of the truck.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661